            Case 1:20-cv-00807-JKB Document 49-2 Filed 11/05/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

AMBIMJB, LLC                                      *

        Plaintiff                                 *

v.                                                *   Case No.: 1:20-cv-00807-JKB

STRATEGIC ARMORY CORPS, LLC,                      *

        Defendant                                 *

*       *       *      *       *      *       *       *        *    *    *     *    *

     APPENDIX OF EXHIBITS TO DEFENDANT STRATEGIC ARMORY CORPS, LLC
       OPPOSITION TO PLAINTIFF AMBIMJB, LLC’S MOTION FOR SUMMARY
          JUDGMENT AND CROSS-MOTION FOR SUMMARY JUDGMENT

Tab             Description

Exhibit 1       Excerpt of Jose Schincariol deposition transcript

Exhibit 2       Excerpt of Jason Kalua deposition transcript

Exhibit 3       Excerpt of Jack Oliver deposition transcript

Exhibit 4       Excerpt of Michael Brown deposition transcript

Exhibit 5       Excerpt of Dale Wallace deposition transcript

Exhibit 6       David Lauck Expert Report




                                                  1
